Citation Nr: 1744202	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to March 2, 2009, for the award of a 50 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 30 percent for PTSD.  

During the course of the appeal, a March 2012 rating decision, issued in connection with the statement of the case, granted a 50 percent rating for PTSD, effective March 13, 2012.  As such was not a full grant of the benefit sought on appeal, the Agency of Original Jurisdiction (AOJ) continued the Veteran's increased rating claim in the statement of the case.  Thereafter, the Veteran perfected his appeal in June 2012 only as to the issue of entitlement to an earlier effective date for the 50 percent rating; however, in addition to such claim, the AOJ also included the claim for an increased rating for PTSD in the April 2016 supplemental statement of the case.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, both issues are properly before the Board.	

In October 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such evidence.  However, subsequent to the October 2016 hearing, the AOJ associated additional evidence, to include VA treatment records dated through December 2016, with the record.  While the Veteran has not waived AOJ consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

During the course of the appeal, the Veteran was afforded VA examinations in May 2009 and March 2012 in order to ascertain the nature and severity of his PTSD.  The Board notes that the AOJ also attempted to afford him another VA examination in April 2016; however, the March 2016 letter notifying him of the examination was returned as undeliverable and he failed to attend it.  Thereafter, later in April 2016, the Veteran reported a change of address and, in May 2016, reported a subsequent new address, which remains his current address of record.  However, there is no indication that the AOJ attempted to reschedule his VA examination.  Furthermore, at his October 2016 Board hearing, the Veteran testified that, since his March 2012 VA examination, his PTSD symptomatology increased in severity.  Therefore, the Board finds that a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Board finds that a remand is necessary in order to obtain updated VA treatment records.  In this regard, the Veteran testified at his October 2016 hearing that he received treatment through VA for his PTSD, and the most recent VA treatment records on file are dated in December 2016.  Therefore, updated VA treatment records from the Cleveland and Canton, Ohio, facilities dated from December 2016 to the present should be obtained for consideration in the Veteran's appeal.

Finally, with regard to the Veteran's claim for an earlier effective date for the award of a 50 percent rating for PTSD, such matter is inextricably intertwined with his claim for an increased rating for such disability as the additionally ordered development may impact the outcome of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994). Therefore, such matter must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Cleveland and Canton facilities dated from December 2016 to the present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his PTSD. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the April 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


